Fourth Court of Appeals
                               San Antonio, Texas
                                   September 26, 2018

                                  No. 04-18-00495-CV

                                    Patrick MINOR,
                                        Appellant

                                            v.

                                   Benjamin MAYO,
                                       Appellee

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-11603
                       Honorable David Peeples, Judge Presiding

                                        ORDER

     In accordance with this court’s memorandum opinion, this appeal is DISMISSED FOR
LACK OF JURISDICTION.

      It is so ORDERED on September 26, 2018.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court